—In a neglect proceeding pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Suffolk County (Kent, J.), entered July 25, 1994, which, after a hearing, inter alia, found that the child was neglected.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court’s determination that the father had neglected his son is supported by a preponderance of the credible evidence (see, Family Ct Act § 1046 [b] [i]). The evidence establishes that the child was injured as a result of excessive corporal punishment by the father (see, Matter of J. Children, 216 AD2d 159; Matter of Suffolk County Dept, of Social Servs. [Joseph P.], 215 AD2d 486; Matter of Norland B., 191 AD2d 632).
We have reviewed the father’s remaining contentions and find them to be without merit. Balletta, J. P., Thompson, Ritter and Florio, JJ., concur.